Motion for a stay granted on condition that the defendant make weekly support payments at the rate of $120 per week during the pendency of the appeal, and upon the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 23, 1962, with notice of argument for May 1, 1962, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before April 27, 1962. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.